1
2
3
4
5
6
7
                                 UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   SILVIA SOTO, an individual, LATANYA               Case No: 2:19-CV-00910-TLN-DB
     ANDREWS, an individual, M.M.S., a minor, and
11   M.M.S., a minor, by and through their guardian
12   ad litem, SILVIA SOTO, in each case both          ORDER FOR APPOINTMENT OF
                                                       GUARDIAN AD LITEM
     individually and as successors-in-interest to the
13   ESTATE OF MARSHALL MILES, Deceased
14
15                    Plaintiffs,
16
        vs.
17
     COUNTY OF SACRAMENTO, STATE OF
18   CALIFORNIA, SCOTT JONES and DOES 1
19   THROUGH 100, Inclusive,

20
                     Defendants
21
22
23                          ORDER APPOINTING GUARDIAN AD LITEM

24            The court having considered the petition of M.M.S and M.M.S. for the appointment

25   of Silvia Soto as guardian ad litem for minor Petitioner-Plaintiffs M.M.S. and M.M.S. with good

26   cause appearing, therefore.

27              IT IS HEREEBY ORDERED that Silvia Soto be, and she is HEREBY

28   APPOINTED as guardian ad litem for M.M.S and M.M.S, Plaintiffs


                                                  -1–
                   ORDER FOR APPOINTMENT OF FOR GUARDIAN AD LITEM
1    in the above-titled action, and she is authorized to institute and litigate the action mentioned in
2    the Petition and Complaint.
3
4    Dated: August 1, 2019

5
6
7
                                   Troy L. Nunley
8
                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2–
                   ORDER FOR APPOINTMENT OF FOR GUARDIAN AD LITEM
